Citation Nr: 1630629	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for carpal tunnel syndrome of the left wrist. 

5.  Entitlement to service connection for carpal tunnel syndrome of the right wrist. 

6.  Entitlement to service connection for pes planus of the right foot. 

7.  Entitlement to service connection for pes planus of the left foot.  

8.  Entitlement an initial rating in excess of 10 percent for post-operative rotator cuff tear with degenerative joint disease and scarring of the right shoulder.  

9.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.  

10.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

11.  Entitlement to an initial compensable rating for hemorrhoids.    


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1973 to February 1976.  He also had reserve service in the Army National Guard from April 1985 to April 1986, with active duty for training (ACDUTRA) in June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2012 and February 2013, the Veteran submitted a VA Form 9 and requested to appear before a member of the Board for a hearing.  However, the Veteran submitted these statements prior to the issuance of the May 2013 Statement of the Case.  The Veteran was not entitled to request a Board hearing in July 2012 and January 2013.  38 C.F.R. § 20.703 specifically states that "an appellant, or an appellant's representative, may request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter . . . Requests for such hearings before a substantive appeal has been filed will be rejected."  As such, the Board cannot find the July 2012 and January 2013 statements to be valid requests for a Board hearing. 

Moreover, in May 2013, the Veteran submitted a timely VA Form 9 and requested to appear before a member of the Board for a hearing.  He then submitted multiple substantive appeals in June 2013, all stating that he does not want a BVA hearing. The May 2013 hearing request is withdrawn, as he specifically stated in June 2013 that he does not wish to appear for a hearing.  38 C.F.R. § 20.704(d).  

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The Veteran submitted his claim for a total disability rating based on individual unemployability (TDIU) in June 2013.  However, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The service connection claims for lumbar spine disorder, skin disorder, bilateral carpal tunnel syndrome, and bilateral pes planus, as well as the higher rating claims for right shoulder disability, cervical spine disability, right knee disability, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

After resolving reasonable doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as mood disorder, is related to his service-connected right knee disability, service-connected right shoulder disability, and service-connected cervical spine disability.    


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as mood disorder, secondary to service-connected right knee disability, service-connected right shoulder disability, and service-connected cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).        


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran is currently service-connected for a right knee disability, cervical spine disability, and right shoulder disability.  

He has not been afforded a VA examination to determine whether he has an acquired psychiatric disability related to service or his service-connected disabilities.  

However, in August 2014, the Veteran was interviewed by a private psychologist.  The private psychologist diagnosed the Veteran with mood disorder secondary to chronic pain.  The psychologist stated that the Veteran's mood disorder manifested from the chronic pain that he experiences from his service-connected disabilities.  She further opined that his service-connected right knee disability, cervical spine disability, and right shoulder disability have caused the mood disorder.  In support of her conclusion, the psychologist cited to medical literature which discusses the connection between psychiatric disorders and physical pain.  The Board finds this medical opinion to be probative as the evaluator interviewed the Veteran, was informed of the relevant facts of the case, and provided a rationale to support her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the probative August 2014 medical opinion and after resolving reasonable doubt in favor of the Veteran, the Board finds that his mood disorder is related to his service-connected right knee disability, cervical spine disability, and right shoulder disability.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as mood disorder, as secondary to service-connected right knee disability, cervical spine disability, and right shoulder disability, is granted.  




REMAND

In May 2013, the RO granted service connection for right shoulder disability, cervical spine disability, right knee disability, and hemorrhoids.  The Veteran then submitted a January 2014 notice of disagreement as to the assigned disability ratings.  In June 2014, the RO denied service connection for bilateral carpal tunnel syndrome and bilateral pes planus.  The Veteran submitted a March 2015 notice of disagreement.  A statement of the case as to these issues has not yet been issued.  The RO shall issue a statement of the case upon remand.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).          

The Veteran contends that he has a back disability related to service.  He specifically contends that he injured his back during his June 1985 period of ACDUTRA in the same accident in which he injured his right knee.  The Veteran has not been afforded a VA examination to determine the nature, onset, and etiology of any back disability found to be present.  As such, upon remand, the AOJ should afford the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

It appears that the Veteran's contention regarding his service connection claim for a skin disorder is that his skin disorder was caused by exposure to herbicides in the United States.  Specifically, he states that he was sprayed with herbicides while he was stationed at Fort Jackson during basic training in 1973.  See July 2008 claim and July 2010 statement.  The Veteran does not contend that he served in the Republic of Vietnam.  See July 2008 service connection claim.    

The VA Adjudication Procedure Manual, M21-1, provides specific instructions on how to develop service connection claims based on herbicide exposure in locations other than the Republic of Vietnam, Korea, and Thailand.  To date, the RO has not requested a JSRRC search to verify the Veteran's assertions pursuant to M21-1, Part IV, subpart ii, chapter 1, section H, topic 7.  Such action should be completed upon remand.  

Moreover, it appears that a July 1973 service treatment record includes a notation of a blister.  Current VA treatment records reveal that the Veteran is prescribed medication for skin irritation and dry skin.  Although the Veteran has been afforded a VA examination for his scar of the right shoulder, he has not been afforded a VA examination specific to this service connection claim.  As such, upon remand, the RO should afford the Veteran a VA examination to determine the nature, onset, and etiology of any skin disability found to be present.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

Furthermore, in August 2009, the Veteran requested treatment records dated August 1993 from the VA Hospital in Augusta, Georgia.  VA treatment records from 1993 are not associated with the claims file.  Although the Veteran did not specifically identify the disability for which he received treatment in August 1993, the RO should attempt to associate this record with the claims file upon remand.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case regarding the service connection claims for bilateral pes planus and bilateral carpal tunnel syndrome, as well as the higher initial rating claims for his right shoulder, cervical spine, right knee and hemorrhoid disabilities.  The Veteran and his representative should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

2.  Associate with the claims file records of VA treatment dated since May 2016, as well as the August 1993 treatment record from the VA hospital in Augusta, Georgia identified in the August 2009 VA Form 10-5345a.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

3.  Afford the Veteran an opportunity to identify or submit additional private treatment records, to include records from Dr. Peacock dated since October 2008 and from Sports Medicine of Augusta.    

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals regarding the nature, onset, and etiology of his back disability and his skin disability.  

5.  Take appropriate measures consistent with the M21-1, Part IV, subpart ii, chapter 1, section H, topic 7, to include a JSRRC search, to determine whether the Veteran was exposed to herbicides while he was stationed at Fort Jackson during basic training in 1973.

6.  Afford the Veteran an appropriate VA examination to address the nature, onset, and etiology of any back disability found to be present.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability had its onset in service, or is otherwise related to service, to include the Veteran's period of ACDUTRA in June 1985.  

The examiner should review the July 1975 service treatment record which notes pain radiating from neck to sacral area of back, June 1985 service record regarding the right knee injury report, and October 1989 and January 1990 post-service treatment records which document a March 1989 back injury.  

A thorough rationale and explanation for the conclusions reached should be set forth.  

7.  Then schedule the Veteran for a skin examination. 

The examiner should review the Veteran's file and identify the Veteran's current skin diagnoses.  

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability found to be present had its onset in service, or is otherwise related to service.  

The examiner should consider the July 1973 service treatment record which appears to note a blister, current VA treatment records which reveal that the Veteran is prescribed medication for skin irritation and dry skin, and a January 2006 notation of contact dermatitis.  

A thorough rationale and explanation for the conclusions reached should be set forth.  

8.  Then readjudicate the claims for entitlement to service connection for lumbar spine and skin disabilities.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


